                 Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 1 of 9




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CARLOS G.,

 9                             Plaintiff,                  Case No. C20-962-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his application for Supplemental Security Income.
15
     Plaintiff contends the administrative law judge (“ALJ”) erred in assessing the opinion of
16
     examining psychologist Jenna Yun, Ph.D.; assessing Plaintiff’s residual functional capacity
17
     (“RFC”); and finding that Plaintiff’s drug abuse and alcoholism (“DAA”) was material to his
18
     disability. (Dkt. # 29 at 2.) As discussed below, the Court AFFIRMS the Commissioner’s final
19
     decision and DISMISSES the case with prejudice.
20
                                            II.   BACKGROUND
21
            Plaintiff was born in 1991, has a GED, and previously worked as a dishwasher and
22
     landscape laborer. AR at 237. Plaintiff was last gainfully employed in 2012. Id.
23




     ORDER - 1
                 Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 2 of 9




 1             In November 2017, Plaintiff applied for benefits, alleging disability as of September 1,

 2   2010. AR at 206-11. Plaintiff’s application was denied initially and on reconsideration, and

 3   Plaintiff requested a hearing. Id. at 99-107, 111-20. After the ALJ conducted a hearing in June

 4   2019 (id. at 34-73), the ALJ issued a decision finding Plaintiff not disabled. Id. at 15-28.

 5             Utilizing the five-step disability evaluation process, 1 the ALJ found:

 6             Step one: Plaintiff has not engaged in substantial gainful activity since the application
               date.
 7
               Step two: Plaintiff has the following severe impairments: alcohol abuse disorder,
 8             substance abuse disorder in remission, psychotic disorder, depression, and anxiety.

 9             Step three: These impairments do not meet or equal the requirements of a listed
               impairment. 2
10
               RFC: Accounting for substance abuse, Plaintiff can perform a full range of work at all
11             exertional levels, with the following limitations: he can perform unskilled, repetitive,
               routine tasks in two-hour increments. He cannot have contact with the public. He can
12             work in proximity to but not in coordination with co-workers. He can have occasional
               contact with supervisors. He would be 12 percent less productive than the average worker
13             in the workplace. He would be absent from work two days per month.

14             Step four: Plaintiff is unable to perform past relevant work.

15             Step five: Accounting for substance abuse, there are no jobs existing in significant
               numbers in the national economy that Plaintiff could perform.
16
               DAA findings: If Plaintiff stopped the substance abuse, he would continue to have severe
17             impairments that do not meet or medically equal any listed impairment.

18             If he stopped the substance abuse, he would be able to perform a full range of work at all
               exertional levels with the following non-exertional limitations: he could perform
19             unskilled, repetitive, routine tasks in two hour-increments. He could not interact with the
               public. He could work in proximity to but not in coordination with co-workers. He could
20             have occasional contact with supervisors. He would be 9 percent less productive than the
               average worker in the workplace. He would be absent from work 11 days per year.
21
               With this RFC, he would still be unable to perform his past work, but there are other jobs
22             that exist in significant numbers that he could perform and he would therefore not be

23
     1
         20 C.F.R. § 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
               Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 3 of 9




 1          disabled. Because Plaintiff would not be disabled if he stopped the substance use, his
            substance use is a contributing factor material to the disability determination.
 2
     AR at 15-28.
 3
            As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the
 4
     Commissioner’s final decision. AR at 1-6. Plaintiff appealed the final decision of the
 5
     Commissioner to this Court. (Dkt. # 4.)
 6
                                      III.     LEGAL STANDARDS
 7
            Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social
 8
     security benefits when the ALJ’s findings are based on legal error or not supported by substantial
 9
     evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a
10
     general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the
11
     ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)
12
     (cited sources omitted). The Court looks to “the record as a whole to determine whether the error
13
     alters the outcome of the case.” Id.
14
            “Substantial evidence” is more than a scintilla, less than a preponderance, and is such
15
     relevant evidence as a reasonable mind might accept as adequate to support a conclusion.
16
     Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th
17
     Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical
18
     testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d
19
     1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may
20
     neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.
21
     Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one
22
     rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.
23




     ORDER - 3
               Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 4 of 9




 1                                         IV.     DISCUSSION

 2          A.        The ALJ Did Not Harmfully Err in Assessing Dr. Yun’s Opinion

 3          Plaintiff challenges the ALJ’s assessment of Dr. Yun’s opinion. Dr. Yun examined

 4   Plaintiff in November 2017 and completed a DSHS form opinion describing his symptoms and

 5   limitations. AR at 383-90. Dr. Yun identified multiple marked and severe functional limitations.

 6   Id. at 385-86.

 7          The ALJ found that Dr. Yun’s opinion was not supported by her mental status

 8   examination findings, specifically her findings that Plaintiff was well groomed, fully oriented,

 9   had a normal fund of knowledge, normal thought processes, normal perception, and intact

10   abstract thought, and an ability to perform serial 3s. AR at 22. The ALJ also noted that Dr. Yun

11   examined Plaintiff during a time when he was not engaged in treatment and admitted to recent

12   drug and alcohol use, and thus her opinion “is not representative of the claimant’s functioning

13   when he is sober and engage[d] in treatment. More recent records show improvement with

14   sobriety and mental health care and are consistent with lesser limitations.” Id. For these reasons,

15   the ALJ found Dr. Yun’s opinion not persuasive. Id.

16          The regulations effective March 27, 2017, 20 C.F.R. §§ 404.1520c(c), 416.920c(c),

17   require the ALJ to articulate how persuasive the ALJ finds medical opinions and to explain how

18   the ALJ considered the supportability and consistency factors. 20 C.F.R. §§ 404.1520c(a)-(b),

19   416.920c(a)-(b). The regulations require an ALJ to specifically account for the legitimate factors

20   of supportability and consistency in addressing the persuasiveness of a medical opinion. Thus,

21   the regulations require the ALJ to provide specific and legitimate reasons to reject a doctor’s

22   opinions. See, e.g., Kathleen G. v. Comm’r of Social Sec., No. C20-461 RSM, 2020 WL

23   6581012, at *3 (W.D. Wash. Nov. 10, 2020) (finding that the new regulations do not clearly




     ORDER - 4
               Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 5 of 9




 1   supersede the “specific and legitimate” standard because the “specific and legitimate” standard

 2   refers not to how an ALJ should weigh or evaluate opinions, but rather the standard by which the

 3   Court evaluates whether the ALJ has reasonably articulated his or her consideration of the

 4   evidence).

 5          Further, the Court must continue to consider whether the ALJ’s analysis is supported by

 6   substantial evidence. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82

 7   Fed. Reg. 5852 (January 18, 2017) (“Courts reviewing claims under our current rules have

 8   focused more on whether we sufficiently articulated the weight we gave treating source opinions,

 9   rather than on whether substantial evidence supports our final decision … [T]hese courts, in

10   reviewing final agency decisions, are reweighing evidence instead of applying the substantial

11   evidence standard of review, which is intended to be highly deferential standard to us.”).

12          With these standards in mind, the Court turns to consider the ALJ’s reasons for finding

13   Dr. Yun’s opinion unpersuasive. The Court agrees with Plaintiff that the ALJ overstated the

14   normal findings contained in Dr. Yun’s mental status examination, while ignoring the deficits

15   that do support Dr. Yun’s conclusions. See AR at 387. The ALJ’s other reason to discount Dr.

16   Yun’s opinion is legally sufficient, however. The ALJ did not err in considering Plaintiff’s

17   circumstances at the time of Dr. Yun’s examination, namely his lack of treatment and his

18   somewhat recent substance use, and his improvement with sobriety and treatment. See, e.g.,

19   Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017). Although Plaintiff minimizes his

20   alcohol and marijuana use in the days prior to Dr. Yun’s examination (dkt. # 29 at 7), the ALJ

21   cited evidence showing improvement in Plaintiff’s symptoms when sober and regularly engaged

22   with treatment. See AR at 20 (citing id. at 773), 21 (citing id. at 734-45). Plaintiff admitted to Dr.

23   Yun that he was not engaged with treatment at the time of his examination. See id. at 383.




     ORDER - 5
              Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 6 of 9




 1          In disputing the ALJ’s finding that Plaintiff’s symptoms improved after he saw Dr. Yun,

 2   he emphasizes two inpatient hospitalizations that post-date Dr. Yun’s examination. (Dkt. # 29 at

 3   8.) Those hospitalizations were, however, in the context of substance use and/or non-compliance

 4   with treatment. See AR at 416 (noting test results positive for cannabis), 418 (“Will need

 5   additional information to determine the diagnosis but most likely has schizophrenia exacerbated

 6   by illicit drug use, marijuana use, and nonadherent to medications and outpatient mental health

 7   treatment”), 503 (noting with regard to alcohol use, Plaintiff had “binged for four days prior to

 8   admission” to the emergency department), 505 (same). Accordingly, those hospitalizations do

 9   not undermine the ALJ’s finding that when Plaintiff is sober and compliant with treatment, his

10   symptoms improve.

11          Because the ALJ provided a legally sufficient reason to discount Dr. Yun’s opinion, the

12   Court affirms this portion of the ALJ’s decision.

13          B.      The ALJ Did Not Harmfully Err in Assessing Plaintiff’s RFC

14          As noted above, the ALJ’s RFC assessment indicates that when Plaintiff was using

15   substances, he would be 12 percent less productive than the average worker and absent two days

16   per month, but that if he stopped using substances he would be 9 percent less productive than the

17   average worker and absent 11 days per year. See AR at 19, 25. RFC is the most a claimant can

18   do despite limitations and is assessed based on all relevant evidence in the record. 20 C.F.R. §

19   416.945(a)(1). An RFC must include all of the claimant’s functional limitations supported by the

20   record. See Valentine v. Comm’r of Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009).

21          Plaintiff contends that because the ALJ did not explicitly identify the foundation for the

22   productivity and absenteeism findings, the ALJ’s RFC assessments are erroneous. (Dkt. # 29 at

23   8-10.) As support for this argument, Plaintiff points to an Appeals Council order from another




     ORDER - 6
               Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 7 of 9




 1   claimant’s case, where the Appeals Council found error in the ALJ’s failure to link productivity

 2   and absenteeism RFC limitations with the evidence in that case. (Id. at 8-9.) That order is not

 3   operative in this case, and Plaintiff has not shown that the evidence presented in this case is the

 4   same as the evidence presented in that case.

 5          Furthermore, although Plaintiff contends that “[t]here is no evidence in the record which

 6   addresses [his] productivity or absences” (dkt. # 29 at 9), the State agency opinions along with

 7   Dr. Yun’s opinion comment on Plaintiff’s ability to maintain work attendance and complete a

 8   workday without interruptions (AR at 81, 93, 386), and Plaintiff has not shown that the ALJ

 9   unreasonably translated those opinions into the productivity and absenteeism RFC limitations.

10   See Rounds v. Comm’r of Social Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (explaining

11   that the ALJ is responsible for “translating and incorporating clinical findings into a succinct

12   RFC” (citing Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008))).

13          Plaintiff goes on to argue that the ALJ’s absenteeism limitations are “bewildering”

14   because the ALJ found that Plaintiff “would be more capable of attending work consistently

15   while using substances, and less capable of attending work when he was not using substances.”

16   (Dkt. # 29 at 10.) This argument appears to result from mathematical confusion: the ALJ found

17   that Plaintiff would miss two days of work per month (equivalent to 24 days of work per twelve-

18   month year) when using substances, and would miss only eleven days of work per year

19   (equivalent to less than one day per month) when sober. See AR at 19, 25. This aspect of the

20   ALJ’s decision is not bewildering, and is in fact consistent with the ALJ’s finding that Plaintiff’s

21   symptoms and functionality would improve with sobriety.

22          Because Plaintiff has not shown any error in the ALJ’s RFC assessment, the Court

23   affirms this portion of the ALJ’s decision.




     ORDER - 7
                 Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 8 of 9




 1             C.     The ALJ Did Not Err in Finding Plaintiff’s DAA Material

 2             Plaintiff argues that the ALJ erred in finding his substance use to be material to the

 3   disability determination for several reasons. First, he argues that the ALJ’s finding is not

 4   corroborated by any medical opinion (dkt. # 29 at 11), but cites no authority requiring such

 5   corroboration and the Court is not aware of any.

 6             Second, Plaintiff argues that the ALJ cherry-picked evidence and ignored evidence

 7   showing that DAA was not material. (Dkt. # 29 at 11-12.) Plaintiff contends that the ALJ cited

 8   only a few examples of improvement when sober (id.), but that may be because Plaintiff was not

 9   sober for much of the adjudicated period. Plaintiff does not point to any examples of symptom

10   flares while sober in the administrative record: he suggests that a hospitalization that is not

11   documented in the record and occurred prior to the alleged onset date “would indicate disability

12   even while sober” (id. at 12), but the Court declines to engage in this speculation. As noted

13   above, Plaintiff’s two hospitalizations during the adjudicated period were in the context of

14   substance use and the provider notes do, contrary to Plaintiff’s contention (id. at 13), address the

15   relationship between Plaintiff’s substance use and his symptoms. See AR at 416, 418, 503, 505,

16   515, 517 (“Abstaining from alcohol and other substances would likely help keep his psychotic

17   symptoms as well controlled as possible.”), 528 (provider’s finding that Plaintiff’s alcohol use

18   “interferes with his medication compliance and/or his psychotic symptoms”). Plaintiff refused

19   recommended medications for his symptoms while hospitalized (id. at 505-06), but nonetheless

20   improved with even this short period of sobriety such that providers could discharge him. See id.

21   at 507.

22

23




     ORDER - 8
              Case 2:20-cv-00962-MLP Document 34 Filed 07/29/21 Page 9 of 9




 1          Because Plaintiff has failed to show that the ALJ’s materiality finding was not supported

 2   by substantial evidence or was otherwise legally erroneous, Plaintiff has not shown error in this

 3   portion of the ALJ’s decision.

 4                                        V.     CONCLUSION

 5          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED, and this

 6   case is DISMISSED with prejudice.

 7          Dated this day of July, 2021.

 8
                                                          A
 9                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 9
